DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/330,252 filed on July 29, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Status of Claims
Claims 1-6, 8-9, 16, 19-20 and 22-28 are still pending, with claims 1, 9 and 22 being currently amended, and claim 28 being newly added. Claims 7, 10-15, 17-18 and 21 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9, 16, 19-20 and 22-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 16, 19-20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. US PGPUB 2020/0021236 in view of Hummel US PGPUB 2011/0276269, and further in view of Bissonette et al. US PGPUB 2012/0249065.
Regarding claim 1, Pan discloses a method for controlling a combined power delivered to a node of a power grid, the method comprising:
for one or more timepoints, setting a desired combined power output of a first renewable energy power plant ("REPP") and a second REPP to a node of a power grid, wherein the desired power output is at most a maximum combined power output of the RES, the ESS, and the second REPP, wherein the first REPP includes a first renewable energy source ("RES") and an energy storage system ("ESS") [fig. 1, pars. 10-20 & 39-51; controller 111 controls the converters 125 to provide a combined output to bus 119; fig. 7, step 705]; 
receiving a power output of the second REPP for the one or more time points, wherein the power output of the second REPP is based at least on a first measurement of a first type of renewable energy at the second REPP [fig. 6, step 613; pars. 46-47, a power output of the solar (first REPP/RES) and wind (second REPP) are determined; fig. 7, steps 719/715/721/725/727;729; par. 55; fig. 1, plants 120 each have wind and PV power sources which are measured; pars. 12-14 & 41-42]
determining a power output capability of the first RES for the one or more time points based at least on a second measurement of the first type of renewable energy at the first REPP [fig. 6, step 613; pars. 46-47, a power output of the solar (first REPP/RES) and wind (second REPP) are determined; fig. 7, steps 719/715/721/725/727;729; par. 55; fig. 1, plants 120 each have wind and PV power sources which are measured; pars. 12-14 & 41-42];
determining a desired power output of the ESS for the one or more time points such that a sum of power output capability of the first -2- 4865-5287-4775.1Atty. Dkt. No. 130043-0122RES and the desired power output of the ESS is substantially equal to a difference between the desired combined power output to the node and the power output of the second REPP for the one or more time points [pars. 51 & 55; the controller determines the total output target, then determines the difference between the output target and the amount available from the wind and the solar, and pulls the rest of the power from the storage system]; and 
setting an actual power output of the ESS for the one or more time points to be substantially equal to  the desired power output of the ESS such that an actual power output of the first REPP is equal to the difference  [pars. 51 & 55; the controller determines the total output target, then determines the difference between the output target and the amount available from the wind and the solar, and pulls the rest of the power from the storage system].
Pan does not explicitly disclose receiving a forecast power output of the second REPP wherein the forecast power output of the second REPP is based at least on a first forecast of a first type of renewable energy.
Pan does not explicitly disclose determining a forecast power output capability of the first RES, based at least on a second forecast of the first type of renewable energy.
However, Hummel discloses a renewable energy system which receives a forecast power output of the second REPP wherein the forecast power output of the second REPP is based at least on a first forecast of a first type of renewable energy and determining a forecast power output capability of the first RES, based at least on a second forecast of the first type of renewable energy [pars. 9, 21, 46, 49-53 and 63; forecast data are received and used to estimate power output capabilities of a solar power plant; fig. 3, the forecast is used to estimate PV plant output “for each PV plant”, step 310, pars. 41-51].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Pan to further include receiving a forecast power output of the second REPP wherein the forecast power output of the second REPP is based at least on a first forecast of a first type of renewable energy and determining a forecast power output capability of the first RES, based at least on a second forecast of the first type of renewable energy for the purpose of mitigating any projected shortfalls in solar power, as taught by Hummel (abs.).
The combination of Pan and Hummel does not explicitly disclose wherein the first REPP and the second REPP are connected only through the power grid.
However, Bissonette discloses a renewable energy power system with a plurality of renewable power plants [fig. 6, 373-375] wherein the first REPP and the second REPP are connected only through the power grid [fig. 6, pars. 66-67; multiple “off-site” renewable energy sources (geothermal, wind, hydroelectric and solar cell) 373-376 are connected via transmission lines to the electric utility grid supplier 370 (the power grid); thus the plurality of renewable power plants 373-376 are connected only through the power grid].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Pan and Hummel to further include wherein the first REPP and the second REPP are connected only through the power grid for the purpose of allowing the use off-site remote sources, as taught by Bissonette (pars. 66-67), thus allowing for geothermal, hydro electric and wind power generation, each of which have to take place in particular locations where sourcing of the power can take place (i.e. a dam, a field, a geothermal source). 
Regarding claim 2, Pan discloses wherein the power output capability of the RES at the one or more time points is greater than the difference, and wherein the method further comprises determining an excess RES power comprising the power output capability of the RES minus the difference [fig. 7, steps 719/723, the energy storage is charged to maintain the power output of the renewable sources with the allowed variation range, also steps 709/711/713, the energy storage is charged to maintain the power output of the renewable sources within the new range; pars. 51-57].
Regarding claim 3, Pan discloses wherein (f) comprises charging the ESS at a power equal to the lesser of (1) the excess RES power, or (2) a maximum power at which the ESS can be charged [fig. 7, steps 719/723, the energy storage is charged to maintain the power output of the renewable sources with the allowed variation range, also steps 709/711/713, the energy storage is charged to maintain the power output of the renewable sources within the new range; pars. 51-57].
Regarding claim 4, Pan discloses limiting an actual power output of the RES to the difference plus the lesser of (1) the maximum power at which the ESS can be charged, or (2) the excess RES power [pars. 53-54, the excess power output from the solar generation output is charged to the energy storage device; furthermore, the charge rate to the energy storage device is limited to a maximum amount (par. 53, step 711)].
Regarding claim 5, Pan discloses limiting the actual power output of the RES to the difference when the ESS is charged to a maximum storage capacity [par. 54; fig. 7, step 715; the output of the RES is limited if the excess power can be all charged to the energy storage].
Regarding claim 6, Pan discloses wherein the power output capability of the RES at the one or more time points is less than the difference, and wherein (f) comprises discharging the ESS at a power equal to the lesser of the difference and a maximum power at which the ESS can be discharged [fig. 7, steps 719/723, the energy storage is discharged to maintain the power output of the renewable sources with the allowed variation range while also meeting the active output requirement, also steps 731/735, the energy storage is discharged to maintain the power output of the renewable sources within the new range, while meeting the output targets; pars. 51-57].
Pan does not explicitly disclose forecast power output capability of the RES.
However, Hummel as applied in claim 1 discloses forecast power output capability of the RES [pars. 9, 21, 46, 49-53 and 63; forecast data are received and used to estimate power output capabilities of a solar power plant; fig. 3, the forecast is used to estimate PV plant output “for each PV plant”, step 310, pars. 41-51].
Regarding claim 8, Hummel as applied in claim 1 discloses wherein the forecast power output of the RES and the forecast power output of the second REPP are based on one or more of forecast weather data, forecast temperature data, forecast cloud coverage data, or forecast wind data [pars. 9, 21, 46, 49-53 and 63; fig. 3, step 310, pars. 41-51; forecasted weather data, temperature data and cloud coverage].
Regarding claim 9, Hummel as applied in claim 1 discloses, wherein the second REPP comprises one or more sensors configured to gather the forecast weather data, forecast temperature data, forecast cloud coverage data, or forecast wind data for the second REPP [pars. 9, 21, 46, 49-53 and 63; fig. 3, step 310, pars. 41-51; the data can be collected by sensors of the plant (par. 23, GBIs)], and wherein the first REPP comprises one or more other sensors configured to gather the forecast weather data, forecast temperature data, forecasted cloud coverage data, or forecast wind data for the first REPP [pars. 9, 21, 46, 49-53 and 63; fig. 3, step 310, pars. 41-51; the data can be collected by sensors of the plant (par. 23, GBIs), the step 310 is conducted “for each plant”].
Regarding claim 16, Pan discloses determining the power output capability of the first RES for the one or more time points comprises determining the power output capability based further on a third measurement of a second type of renewable energy at the first REPP [fig. 6, step 613; pars. 46-47, a power output of the solar (first REPP/RES) and wind (second REPP) are determined; fig. 7, steps 719/715/721/725/727;729; par. 55; fig. 1, plants 120 each have wind and PV power sources which are measured; pars. 12-14 & 41-42]
Pan does not explicitly disclose determining the forecast power output capability based further on a third forecast at the first REPP.
However, Hummel as applied in claim 1 discloses determining the forecast power output capability based further on a third forecast at the first REPP [pars. 9, 21, 46, 49-53 and 63; forecast data are received and used to estimate power output capabilities of a solar power plant; fig. 3, the forecast is used to estimate PV plant output “for each PV plant”, step 310, pars. 41-51].
Regarding claim 19, Pan discloses wherein further comprising: determining the desired combined power output is a negative number; and -4- 4865-5287-4775.1Atty. Dkt. No. 130043-0122responsive to the determining the desired combined power output is a negative number, configuring the ESS to absorb power from the RES, the second REPP, or the power grid up to a maximum absorption or charging capacity of the ESS [fig. 7, steps 719/723, the energy storage is charged to maintain the power output of the renewable sources with the allowed variation range, also steps 709/711/713, the energy storage is charged to maintain the power output of the renewable sources within the new range up to a “maximum charge rate”; pars. 51-57].
Regarding claim 20, Pan discloses further comprising: maintaining the desired combined power output by continuously adjusting an ESS power output of the ESS in response to variations in an RES power output of the RES [fig. 7, steps 719/723, the energy storage is discharged to maintain the power output of the renewable sources with the allowed variation range while also meeting the active output requirement, also steps 731/735, the energy storage is discharged to maintain the power output of the renewable sources within the new range, while meeting the output targets; pars. 51-57].
Regarding claim 22, Pan discloses a system [fig. 1] comprising: 
a computer processor operatively coupled to computer memory and configured by machine-readable instructions [pars. 65] to: 
receive data for a first renewable energy power plant (REPP) comprising a renewable energy source (RES) and an energy storage system (ESS) [fig. 6, step 613; pars. 46-47, a power output of the solar (first REPP/RES) and wind (second REPP) are determined; fig. 7, steps 719/715/721/725/727;729; par. 55; fig. 1, plants 120 each have wind and PV power sources which are measured; pars. 12-14 & 41-42];
determine a first power output of the RES based on the data [fig. 6, step 613; pars. 46-47, a power output of the solar (first REPP/RES) and wind (second REPP) are determined; fig. 7, steps 719/715/721/725/727;729; par. 55; fig. 1, plants 120 each have wind and PV power sources which are measured; pars. 12-14 & 41-42]; 
receive data for a second REPP [fig. 6, step 613; pars. 46-47, a power output of the solar (first REPP/RES) and wind (second REPP) are determined; fig. 7, steps 719/715/721/725/727;729; par. 55; fig. 1, plants 120 each have wind and PV power sources which are measured; pars. 12-14 & 41-42]; 
set a desired combined power output of the first REPP and the second REPP to a node of a power grid [pars. 51 & 55; the controller determines the total output target, then determines the difference between the output target and the amount available from the wind and the solar, and pulls the rest of the power from the storage system]; 
determine a desired power output of the ESS such that a sum of the first forecast power output of the RES and the desired power output of the ESS is substantially equal to a difference between the desired combined power output and the second forecast power output  [pars. 51 & 55; the controller determines the total output target, then determines the difference between the output target and the amount available from the wind and the solar, and pulls the rest of the power from the storage system]; and 
set an actual power output of the ESS to be substantially equal to the desired power output of the ESS [pars. 51 & 55; the controller determines the total output target, then determines the difference between the output target and the amount available from the wind and the solar, and pulls the rest of the power from the storage system].
Pan does not explicitly disclose receiving first forecast weather data, first forecast temperature data, and first forecast cloud coverage data and determining a first forecast power output of the RES based on the first forecast weather data, the first forecast temperature data, and the first forecast cloud coverage data.
Pan does not explicitly disclose receiving a second forecast power output for a second REPP, wherein the second forecast power output is based on second forecast weather data, second forecast temperature data, and second forecast cloud coverage data at the second REPP.
However, Hummel discloses a renewable energy system which receives first forecast weather data, first forecast temperature data, and first forecast cloud coverage data and determining a first forecast power output of the RES based on the first forecast weather data, the first forecast temperature data, and the first forecast cloud coverage data and receives a second forecast power output for a second REPP, wherein the second forecast power output is based on second forecast weather data, second forecast temperature data, and second forecast cloud coverage data at the second REPP [pars. 9, 21, 46, 49-53 and 63; forecast data are received and used to estimate power output capabilities of a solar power plant; fig. 3, the forecast is used to estimate PV plant output “for each PV plant”, step 310, pars. 41-51, forecasted weather data, temperature data and cloud coverage].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Pan to further include receiving first forecast weather data, first forecast temperature data, and first forecast cloud coverage data and determining a first forecast power output of the RES based on the first forecast weather data, the first forecast temperature data, and the first forecast cloud coverage data and receiving a second forecast power output for a second REPP, wherein the second forecast power output is based on second forecast weather data, second forecast temperature data, and second forecast cloud coverage data at the second REPP for the purpose of mitigating any projected shortfalls in solar power, as taught by Hummel (abs.).
The combination of Pan and Hummel does not explicitly disclose wherein the first REPP and the second REPP are connected only through the power grid.
However, Bissonette discloses a renewable energy power system with a plurality of renewable power plants [fig. 6, 373-375] wherein the first REPP and the second REPP are connected only through the power grid [fig. 6, pars. 66-67; multiple “off-site” renewable energy sources (geothermal, wind, hydroelectric and solar cell) 373-376 are connected via transmission lines to the electric utility grid supplier 370 (the power grid); thus the plurality of renewable power plants 373-376 are connected only through the power grid].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Pan and Hummel to further include wherein the first REPP and the second REPP are connected only through the power grid for the purpose of allowing the use off-site remote sources, as taught by Bissonette (pars. 66-67), thus allowing for geothermal, hydro electric and wind power generation, each of which have to take place in particular locations where sourcing of the power can take place (i.e. a dam, a field, a geothermal source). 
Regarding claim 23, Pan discloses wherein the first output is greater than the difference between the desired combined power output and the second forecast output, and wherein the processor is further configured by the machine-readable instruction to determine an excess RES power comprising the power output capability of the RES minus the difference [fig. 7, steps 719/723, the energy storage is charged to maintain the power output of the renewable sources with the allowed variation range, also steps 709/711/713, the energy storage is charged to maintain the power output of the renewable sources within the new range; pars. 51-57].
Pan does not explicitly disclose a forecast output.
However, Hummel as applied in claim 22 discloses a forecast output.
Regarding claim 24, Pan discloses wherein the processor is further configured by the machine-readable instruction to charge the ESS at a power equal to the lesser of (1) the excess RES power, or (2) a maximum power at which the ESS can be charged  [fig. 7, steps 719/723, the energy storage is charged to maintain the power output of the renewable sources with the allowed variation range, also steps 709/711/713, the energy storage is charged to maintain the power output of the renewable sources within the new range; pars. 51-57].
Regarding claim 25, Pan discloses wherein the processor is further configured by the machine-readable instructions to limit an actual power output of the RES to the difference plus the lesser of (1) the maximum power at which the ESS can be charged, or (2) the excess RES power [pars. 53-54, the excess power output from the solar generation output is charged to the energy storage device; furthermore, the charge rate to the energy storage device is limited to a maximum amount (par. 53, step 711)].
Regarding claim 26, Pan discloses wherein the processor is further configured by the machine-readable instruction to limit the actual power output of the RES to the difference when the ESS is charged to a maximum storage capacity [par. 54; fig. 7, step 715; the output of the RES is limited if the excess power can be all charged to the energy storage].
Regarding claim 27, Pan discloses wherein the first power output is less than the difference, and the processor is further configured by the machine-readable instruction to discharge the ESS at a power equal to the lesser of the difference and a maximum power at which the ESS can be discharged [fig. 7, steps 719/723, the energy storage is discharged to maintain the power output of the renewable sources with the allowed variation range while also meeting the active output requirement, also steps 731/735, the energy storage is discharged to maintain the power output of the renewable sources within the new range, while meeting the output targets; pars. 51-57].
Pan does not explicitly disclose forecast power output capability of the RES.
However, Hummel as applied in claim 22 discloses forecast power output capability of the RES [pars. 9, 21, 46, 49-53 and 63; forecast data are received and used to estimate power output capabilities of a solar power plant; fig. 3, the forecast is used to estimate PV plant output “for each PV plant”, step 310, pars. 41-51].
Regarding claim 28, Pan does not explicitly disclose wherein the forecast power output of the RES is based on first sensors and the forecast power output of the second REPP is based on second sensors.
However, Hummel as applied in claim 22 discloses wherein the forecast power output of the RES is based on first sensors and the forecast power output of the second REPP is based on second sensors [pars. 9, 21, 46, 49-53 and 63; forecast data are received and used to estimate power output capabilities of a solar power plant; fig. 3, the forecast is used to estimate PV plant output “for each PV plant”, step 310, pars. 41-51; the forecasts are based on ground-based instrument (GBI) which are at each plant (pars. 23, 29 & 46).
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859